Per Curiam.

Suit upon a forfeited recognizance. Judgment for the plaintiff. Appeal to this Court.
The record, as first filed, and on which errors were assigned, was defective, and the errors upon that record were well taken.
But a certiorari has been issued and returned, accompanied by a complete record. That record shows that the errors, as*269signed upon the first, do not, in fact, exist; and no further errors have been assigned upon the complete record.
R. L. & T. D. Walpole, for the appellant.
Oscar B. Hord, Attorney General, for the appellee.
The judgment below is, therefore, affirmed, with costs, and 1 per cent. damages.